Citation Nr: 0618134	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for a post-traumatic 
stress disorder, currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 rating action that denied a rating in 
excess of 30% for PTSD.

In October 2004, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record. 


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	The veteran's PTSD is manifested by some depression, mild 
memory loss, rare panic attacks, and chronic sleep problems 
that have been alleviated by medications, with generally 
satisfactory functioning and normal routine behavior, self-
care, and conversation; these symptoms suggest occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.    


CONCLUSION OF LAW

The criteria for a rating in excess of 30% for PTSD are not 
met.  38 U.S.C.A.        §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

November 2001 and December 2004 RO letters specifically 
notified the veteran and his representative of the VA's 
responsibilities to notify and assist the veteran in his 
claim.  Through the January 2002 rating action, the June 2002 
Statement of the Case (SOC), and the April 2004 and April 
2005 Supplemental SOCs, the RO notified the veteran and his 
representative of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection therewith.  After each, they 
were afforded an opportunity to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the November 2001 and December 2004 RO letters 
provided notice that VA would make reasonable efforts to help 
the veteran get evidence necessary to support his claim, such 
as medical records (including private medical records), if he 
gave it enough information, and, if needed, authorization, to 
obtain them.  Those letters further specified what records VA 
was responsible for obtaining, to include Federal records, 
and reiterated the type of records that VA would make 
reasonable efforts to get, and the December 2004 letter 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  The Board finds 
that these letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the January 2002 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice does not prejudice the veteran because 
the delay in issuing 38 U.S.C.A. § 5103(a) notice did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  As indicated above, the rating action, RO letters, 
SOC, and SSOCs issued between 2001 and 2005 collectively 
explained to the veteran what was needed to substantiate his 
claim, as well as the relative responsibilities of the 
parties; after each, he was afforded an opportunity to 
provide information and/or evidence pertinent to the claim.  
As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  After the 
issuance of the RO's most recent December 2004 notice letter 
and additional opportunities to provide information and/or 
evidence, the RO readjudicated the veteran's claim on the 
basis of all the evidence of record in April 2005, as 
reflected in the SSOC.

Hence, the Board finds that any VA failure in not fulfilling 
any VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC, and that 
this suffices for Dingess/Hartman.  While the Court also held 
that VA must provide information regarding the effective date 
that may be assigned, and such notice has not been provided 
in this case, on these facts, the Board finds that the RO's 
omission is harmless.  Id.  In this case, the claim for 
increase (for already service-connected disability) did not 
arise out of a claim for service connection; the Board is 
denying the claim (hence, no effective date is being 
assigned); and there is no indication whatsoever that the 
veteran is challenging any effective date already assigned 
(the claim on appeal is limited to a claim for an increased 
rating).  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining post-service VA and private medical 
records through 2005.  In January 2002 and August 2003, the 
veteran was afforded comprehensive VA psychiatric 
examinations in connection with his claim, reports of which 
are of record.  A transcript of the veteran's October 2004 
Board hearing testimony is of record.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In response to the RO's December 2004 letter 
requesting the veteran to furnish any additional information 
and evidence, the veteran stated in January 2005 that he had 
no further evidence to submit.  The record also presents no 
basis for further development to create any additional 
evidence in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of January 2000, the RO 
granted service connection for PTSD, and assigned a 30% 
rating under the provisions of 38 C.F.R. § 4.130,  DC 9411, 
from May 1999.  Under the applicable criteria, psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria of a General Rating Formula under that 
regulatory section.  

Under that formula, a 30% rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
  
A 50% rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships. 

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

After careful review of the record in light of the above-
cited criteria, the Board finds that a rating in excess of 
30% for PTSD is not warranted.  

The pertinent evidence of record includes a January 2002 VA 
psychological examination, wherein the veteran reported a 
social life involving meeting friends at a restaurant on a 
daily basis, watching television, and reading newspapers, 
with most of his socializing with relatives who lived in the 
area.  He also attended church occasionally.  He had been 
retired from farming for 9 years and lived alone, and had 
never married.  He had never received treatment for PTSD or 
any other psychiatric disorder.  With respect to his PTSD, 
the veteran reported combat-related dreams or nightmares 3 to 
4 times per week, and awakening from them in a cold sweat.  
He also reported occasional intrusive distressing daytime 
recollections if he was not busy, and he made efforts to 
avoid thinking about his wartime experiences.  His appetite 
was stable.  He stated that he worried about trivial matters, 
and his energy level was adequate.   

On mental status examination, the veteran was dressed 
appropriately, cooperative, friendly, alert, and oriented in 
3 spheres.  There were no suggestions of delusions, 
hallucinations, psychosis, or suicidal or homicidal ideation.  
Memory was grossly intact, and he demonstrated an adequate 
fund of knowledge.  Speech was fluent and spontaneous, with a 
normal rate and rhythm.  Thinking was normal in terms of 
production, relevance, and coherence, and affect was euthymic 
and normal in range.  When talking about his combat 
experiences, the veteran showed some signs of emotion but was 
able to recover his composure.  He appeared to have an 
adequate ability to make reasonable and realistic life 
decisions.  He had good insight into his behavior and 
emotions, and the effect he had on others.  He was felt to be 
capable of handling his benefit payments in his own best 
interest.  He reported good relationships with his extended 
family and friends who he frequently met for a drink and 
conversation, and felt that his psychiatric symptoms had 
changed little over the years.  The diagnosis was chronic 
PTSD, and a Global Assessment of Functioning (GAF) score of 
65 was assigned.  

In February 2002, M. Ball, a social worker, stated that the 
veteran reported paranoid thinking that he tried to conceal, 
as a result of which he felt that the veteran was likely 
suffering from rather severe PTSD.  

A July 2003 RO Decision Review Officer Informal Conference 
report noted that the veteran was not receiving active 
psychiatric treatment, and that the February 2002 social work 
report was based on a single appointment with the veteran.

On August 2003 VA QTC psychological evaluation, the veteran 
reported strange vision, and sometimes hearing someone making 
knocking sounds at night when no one was in fact there.  He 
complained that he had to write everything down because of 
memory problems, and that he had sleep problems, sleeping 
only 3 to 5 hours per night and awakening a number of times 
during the night.  He reported nightmares of his combat 
experiences 3 to 4 times per week, which had been ongoing for 
25 years, as well as panic attacks once or twice a week that 
last 20 or 30 minutes.  He also reported recurrent 
distressing recollections of combat, and tended to avoid 
thinking and talking about his combat experiences.  He 
reported irritability, difficulty with concentration, 
hypervigilance, an exaggerated startle response, and symptoms 
of depression.  He had not lost interest in formerly-enjoyed 
activities, and his energy level was good.  Appetite was good 
for the most part, and he did not have feelings of 
worthlessness.  There was no history of psychiatric 
treatment, and there had been no hospitalizations or 
emergency room visits for psychiatric reasons.  

The veteran retired from farming in 1992, and lived in his 
own house across the street from a restaurant where he ate 
frequently.  He did most of his own cleaning and shopping and 
occasional cooking, and had no difficulty with self-care, 
except some forgetfulness in operating household appliances.  
He reported mostly social isolation, visiting a coffeehouse 
daily to talk to 3 or 4 veteran friends.  He attended church, 
and denied hobbies and other activities.  

On mental status examination, the veteran was cooperative, 
adequately groomed, appropriately dressed, and oriented in 3 
spheres.  Mood was relaxed, and affect broad in range.  There 
was no evidence of psychomotor retardation or agitation.  The 
veteran reported some difficulty with impulse control and 
unprovoked irritability, although he tried to restrain 
himself.  He communicated normally, with clear and normally-
paced speech.  Thought process was linear and logical.  He 
reported occasionally hearing someone knocking on the door or 
hearing someone behind him, with no other evidence of 
delusions or hallucinations.  There was no loosening of 
associations, ideas of reference, or paranoia.  He reported 
some obsessive rituals, checking that his doors were locked 
at night a number of times, and that everything in his house 
had to be in a certain spot.  There was no overt suicidal or 
homicidal ideation.  Insight and judgment were intact.  
Remote memory was intact, and there was some difficulty with 
immediate memory.  He completed a 3-step instruction, and had 
no difficulty following conversation.  He was aware of 
current events, but thinking was concrete.

The diagnosis was PTSD with an occasional depressed mood and 
some panic attacks, and memory and concentration difficulty 
that was suggestive of an early dementia.  The examiner 
opined that the veteran was able to manage his own funds 
adequately, and a GAF score of 60 was assigned for the PTSD.  
The veteran denied any difficulty in performing activities of 
daily living, but reported difficulty in establishing 
effective social relationships, as well as irritability and a 
tendency to isolate himself socially, but the examiner noted 
that he did not appear to have any difficulty following 
either simple or complex commands.       

At the October 2004 Board hearing, the veteran testified 
about the nature and extent of his PTSD and how it impaired 
him.  He stated that he was a loner, and got nervous in large 
crowds.  He reported nightmares about combat experiences 
almost every night, as well as sleep problems, hearing 
someone knocking at the door or a noise behind him when in 
fact no one was there, flashbacks, a startle response, 
irritability, memory problems, feelings of guilt, and crying 
spells.  He testified that he had about 6 veteran friends 
that he often met at a coffeehouse for conversation, and also 
socially engaged his neighbors and family members, and 
attended church on occasion.  He stated that he took no 
medication for his PTSD.      
  
An April 2005 VA Vet Center Intake Counseling Assessment 
indicates that, on mental status evaluation, the veteran's 
appearance was neat, and that his manner was friendly and 
cooperative.  Intelligence was average, but speech was rapid 
at times, and he stuttered.  He was oriented in 3 spheres.  
Memory function was normal, with no evidence of dementia, and 
affect was appropriate and judgment fair.  Motor activity was 
agitated and restless, but there was no evidence of psychosis 
or a thought disorder, i.e., no delusions, disorganized 
thinking, or hallucinations.  The veteran was able to follow 
simple commands and to complete calculations.  There was a 
low energy level, but no suicidal or homicidal thoughts.  The 
veteran reported being very religious and attending church.  
He retired in 1992 after approximately 45 years of farming.  
He reported sleep problems over the years that had been 
alleviated by medication, and often found himself daydreaming 
about wartime occurrences.      

The assessment was that the veteran persistently re-
experienced wartime events with recurrent and intrusive 
distressing recollections, and he reported recurrent 
distressing dreams of these events.  He tried to avoid 
situations, events, people, and other things that were 
associated with his traumas, and did not participate in many 
activities, preferring to stay at home alone.  If he did 
spend time with anyone, it was usually someone he had gotten 
to know over a long period of time and with whom he felt 
comfortable.  He reported often feeling lonely, detached, and 
estranged from others, and found it difficult to get close to 
other people for fear of losing them.  The diagnosis was 
chronic PTSD, and a GAF score of 50 was assigned.  

In short, the veteran's actual psychiatric symptoms shown 
warrant no more than the 30% rating assigned.  The clinical 
findings from 2002 to 2005 show that his PTSD is manifested 
by some depression, mild memory loss, rare panic attacks, and 
chronic sleep problems that have been alleviated by 
medications, but the veteran generally functions 
satisfactorily, with normal routine behavior, self-care, and 
conversation; these are consistent with the 30 percent rating 
assigned.  Thus, the Board finds no basis for assignment of 
the next higher, 50 percent rating.   

The Board also points out that the GAF scores of 65 and 60 
assigned by the 2002 and 2003 VA examiners, respectively, 
appear consistent with the assignment of a 30% rating.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  There is no 
question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to DSM-IV, a GAF score between      51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  

The Board also notes the GAF score of 50 assigned by the 
April 2005 VA Vet Center counselor.  According to DSM-IV, a 
GAF score between 41 and 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or social functioning (e.g., having no friends, 
and being unable to keep a job).  GAF scores and the 
interpretation of those scores are without question important 
considerations in rating a psychiatric disability, but the 
GAF scores assigned in a case, like an examiner's assessment 
of the degree of severity of a disability (e.g. the February 
2002 social worker's assessment of "rather severe" PTSD 
based on a single meeting with the veteran), are not 
dispositive of the matter of assigning a percentage 
disability rating for a psychiatric disorder; rather, they 
must be considered in light of the actual symptoms of a 
veteran's disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a) (2005).  While 
the GAF score of     50 and the 2002 social worker's 
assessment might suggest serious impairment in the veteran's 
functioning, the Board finds that the veteran's symptoms as 
reflected on actual examination do not show such a degree of 
impairment.  For instance, there is no evidence of certain 
symptoms (such as suicidal ideation, severe obsessional 
rituals, or frequent shoplifting) that, per DSM-IV, are 
generally indicative of a GAF score between 41 and 50.  The 
Board also notes that the veteran has several friends, he is 
involved with his family, and is able to manage his own 
finances and to live on his own without assistance from 
others.    

For all the foregoing reasons, the Board finds that the 
criteria for a rating in excess of 30% for PTSD are not met, 
and that the claim for a higher rating must thus be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

A rating in excess of 30% for PTSD is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


